
	
		II
		111th CONGRESS
		1st Session
		S. 243
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Cardin (for himself,
			 Ms. Snowe, Mr.
			 Schumer, Mr. Ensign,
			 Mr. Feingold, Mr. Grassley, Mr.
			 Leahy, Mr. Alexander,
			 Mr. Burr, Mr.
			 Dodd, Ms. Cantwell, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  Secretary of the Treasury to establish the standard mileage rate for use of a
		  passenger automobile for purposes of the charitable contributions deduction and
		  to exclude charitable mileage reimbursements from gross income.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Giving Incentives to Volunteers
			 Everywhere Act of 2009 or the GIVE Act of 2009.
		2.Determination of
			 standard mileage rate for charitable contributions deduction
			(a)In
			 GeneralSubsection (i) of section 170 of the Internal Revenue
			 Code of 1986 (relating to standard mileage rate for use of passenger
			 automobile) is amended to read as follows:
				
					(i)Standard mileage
				rate for use of passenger automobileFor purposes of computing the deduction
				under this section for use of a passenger automobile, the standard mileage rate
				shall be the rate determined by the Secretary, which rate shall not be less
				than the standard mileage rate used for purposes of section
				213.
					.
			(b)Effective
			 DateThe amendment made by this section shall apply to miles
			 traveled after the date of the enactment of this Act.
			3.Exclusion from
			 gross income for charitable mileage reimbursements
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by adding at the end
			 the following new section:
				
					139C.Charitable
				mileage reimbursement
						(a)In
				generalIn the case of an
				individual, gross income shall not include amounts received from an
				organization described in section 170(c)(2) as reimbursement of operating
				expenses with respect to the use of a passenger automobile for the benefit of
				such organization.
						(b)LimitationThe amount excluded from gross income under
				subsection (a) shall not exceed the product of the standard mileage rate used
				for purposes of section 162 multiplied by the number of miles traveled for
				which such reimbursement is made.
						(c)Application to
				volunteer services onlySubsection (a) shall not apply with
				respect to any expenses relating to the performance of services for
				compensation.
						(d)No double
				benefitA taxpayer may not claim a deduction or credit under any
				other provision of this title with respect to reimbursements excluded from
				income under subsection (a).
						(e)Exemption from
				reporting requirementsSection 6041 shall not apply with respect
				to reimbursements excluded from income under subsection (a).
						(f)Maintenance of
				recordsFor purposes of this section, no exclusion shall be
				allowed under subsection (a) for any reimbursement unless with respect to such
				reimbursement the taxpayer meets substantiation requirements similar to the
				requirements of section
				274(d).
						.
			(b)Conforming
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 139C. Charitable mileage
				reimbursement.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to miles traveled after the date of the enactment of
			 this Act.
			
